Citation Nr: 0711778	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  95-09 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral iritis.

2.  Entitlement to service connection for deviated septum.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran performed verified active duty service from 
August 1979 to February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the benefits sought on 
appeal.

In August 2002 the Board denied the claims.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2003, the parties 
filed a joint motion to vacate the August 2002 Board decision 
to the extent that it denied service connection for the above 
listed disabilities.  That same month, the Court vacated the 
Board decision to the extent that it denied service 
connection for the above listed disabilities, and the Court 
remanded the matter for actions consistent with the motion.
 
In March 2005, the Board remanded this case.  Since then 
service connection for a bilateral hearing loss was granted 
in an August 2006 rating decision.
 
The veteran has presented claims to reopen the issues of 
entitlement to service connection for tinea cruris, and for a 
blockage of the left femoral artery.  These issues, however, 
are not developed or certified for appellate review.  
Accordingly, these issues are referred to the RO for 
appropriate consideration.



FINDINGS OF FACT

1.  Current medical evidence of bilateral iritis is not of 
record.

2.  The service medical records are negative for evidence of 
a deviated septum, and there is no competent evidence of 
record that a deviated septum is related to service.

3.  The service medical records are negative for evidence of 
sinusitis, and there is no competent evidence of record that 
sinusitis is related to service.


CONCLUSIONS OF LAW

1.  Bilateral iritis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A deviated septum was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 
38 C.F.R. §§ 3.303, 3.304.

3.  Sinusitis was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. 
§§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2005 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In March 2006 the RO provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The claims 
were thereafter readjudicated in the June and September 2006 
supplemental statements of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claims, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A.  Bilateral Iritis

The service medical records indicate complaints of 
photophobia with diagnoses of bilateral iritis in 1987.  It 
was noted in September 1988, that decreased visual acuity was 
probably secondary to problematic iritis.  Still, examination 
at that time revealed 20/20 vision bilaterally, and no 
treatment was ordered.  Moreover, also in 1988, a history of 
iritis was given, with no problems found on examination, and 
in October 1992, good ocular health was reported.  Finally, 
the veteran's service retirement ophthalmology examination in 
September 1993 was normal.

Subsequent to service, a VA examination conducted in April 
1994 recorded complaints of eye strain at times and 
photophobia with bright lights.  On examination, the pupils 
were equal, round, and reactive to light, with no afferent 
papillary defect.  On slit lamp examination, there was ratio 
melanosis, with some debris in tear fill.  There were a few 
pigment specks on the anterior surface of the left lens.  
There was no synechia, no cell and no flare prior to the 
administration of drops.  A normal macula, periphery, and 
disks were found with a cup to disk ratio of 0.5 in both eyes 
with symmetric oval cups.  The diagnoses were presbyopia and 
history of iritis with unknown etiology, with no current 
iritis.

The veteran testified at a personal hearing before the RO in 
December 1995, that he began having problems with his eyes in 
1974.  He stated that his eyes became very sensitive to light 
in service and he has continued to have this sensitivity 
since that time.

A VA examination conducted in July 1998, found a history of 
iritis, with no recent complaints.

February 2002 VA treatment records show that the veteran was 
treated for conjunctivitis.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral iritis. 
Although the veteran contends that he has bilateral iritis, 
as a lay person, is not qualified to proffer an opinion as to 
questions of medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence, when 
considered in its entirety, does not establish that the 
veteran currently has bilateral iritis which can be 
attributed to service.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As there is no current medical evidence of bilateral iritis 
of record, service connection for this disorder is not 
warranted.

B.  Deviated Nasal Septum and Sinusitis

The veteran's service medical records are negative for any 
evidence of a deviated septum or sinusitis.  At his September 
1993 retirement examination clinical evaluation of the nose 
and sinuses revealed normal findings.

At a May 1994 VA examination the appellant reported 
complaints of chronic headaches with pain and pressure 
sensation in the right frontal and periorbital regions.  The 
veteran stated that he sought attention for these symptoms in 
service and was treated with decongestants and nasal sprays.  
He denied any fevers, previous surgery, or nasal trauma.  The 
examination found that the septum was deviated severely to 
the right with two large spurs noted on the right and a 
smaller spur noted on the left.  The nasal dorsum appeared 
normal and the nasal mucosa appeared healthy.  No drainage of 
polyposis was found.  There was mild tenderness over the 
right frontal sinus.  The impressions were deviated nasal 
septum and rule out chronic sinusitis.

The veteran testified at his personal hearing before the RO 
in December 1995, that he did not have problems with nasal 
blockage prior to entering service.

Private medical records dated in July 1997, reported 
complaints of sinus congestion and headache.  The veteran 
noted that the symptoms were worse in the spring and summer, 
but abated in the winter.  He also reported that air 
conditioning; exposure to dust, being outside, and cutting 
grass exacerbated the symptoms.  On examination there was no 
sinus tenderness.  The clinical diagnosis was chronic 
sinusitis.  On a limited computerized tomography scan of the 
sinuses, the spheroid sinus was not aerated and might have 
been opacified.  The remaining paranasal sinuses were clear.

In a November 1998 VA treatment record, the veteran reported 
no allergies although he did suffer from chronic intermittent 
sinus congestion.

At a January 2006 VA examination, the veteran reported that 
his sinus problems began in the early 1990s.  He stated he 
was last treated for a sinus infection one year ago, but 
apparently without radiologic confirmation.  It was noted 
that the veteran was taking Flonase and an apparent 
antihistamine tablet.  The veteran complained of some 
congestion.  

The examiner noted that the veteran's computed tomography  
(CT) scan was normal in the nose and sinus area.  The 
external nose was normal.  The vestibule was normal.  The 
septum was essentially midline.  There was a spur on the 
right side, but this did not appear to be obstructive.  There 
was some change of dry heat from the wintertime heat.  The 
turbinates, meatus, and floor of the nose were all normal and 
the internal nasal mucosa was mildly dry.  The impression was 
no current evidence of acute or chronic nose or sinus 
disease.

The competent evidence does not provide any indication of a 
relationship between either a deviated nasal septum or 
sinusitis and service.  Therefore, after reviewing the 
evidence of record, the Board finds that service connection 
for a deviated nasal septum and sinusitis is not warranted.  
Simply put, no complaints, findings or diagnoses pertaining 
to either sinusitis or a deviated nasal septum were recorded 
in-service, and there is no competent evidence relating 
either disorder to such service.

Although the veteran's testimony and statements are arguably 
competent to establish the occurrence of an injury, they are 
not competent evidence to establish the etiology of his 
current deviated nasal septum and sinusitis.  Espiritu, 2 
Vet. App. at 495.  As such, the fact remains that there is no 
competent evidence on file linking either a deviated nasal 
septum and/or sinusitis to service or to any incident of 
service, despite his assertions that such a causal 
relationship exists.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a deviated nasal septum and 
sinusitis must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for bilateral iritis is 
denied.

Entitlement to service connection for a deviated septum is 
denied.

Entitlement to service connection for sinusitis is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


